KNOX,-District Judge.
It will serve no good purpose for me to attempt to discuss the proposition as to whether, under the provisions of the judicial Code (Comp. St. § 968 et seq.), a citizen of the United States, a nonresident of this district, sued in a state court by an alien plaintiff, is entitled to remove the action to this court upon showing such diversity of citizenship, together with the other requisite jurisdictional elements. In view of the hopeless conflict of authority upon the subject, it would seem that whether such removal can be had depends solely upon the district wherein the alien sues.
As to what may be done here, I must consider the dictum of the Circuit Court of Appeals in Guaranty Trust Co. v. McCabe, 250 Fed. 699, 163 C. C. A. 31, as binding upon this court. Judge Augustus N. Hand believed it so to be in the Matter of the Petition of Red Cross Dine, 277 Fed. 853, decided June 20, 1921, and upon other occasions, like unto the present, I have acted upon that assumption. I feel constrained to again do so, and will deny the motion to remand.